Citation Nr: 1309809	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  05-41 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than schizophrenia, to include posttraumatic stress disorder (PTSD), depressive disorder, not otherwise specified (NOS), and/or a personality disorder.  

2.  Entitlement to an evaluation in excess of 50 percent for service-connected schizophrenia prior to January 6, 2009.  

3.  Entitlement to an evaluation in excess of 70 percent for service-connected schizophrenia from January 6, 2009, to December 29, 2011.  

4.  Entitlement to an evaluation in excess of 100 percent for service-connected schizophrenia from December 30, 2011.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

At the January 2009 hearing, the Veteran submitted additional evidence in support of his claims which was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).  

In June 2010, the Board, in pertinent part, increased the evaluation for the Veteran's service-connected schizophrenia to 70 percent and denied his claim to establish service connection for PTSD.  

The Board's partial grant of the Veteran's schizophrenia claim was implemented by the VA Appeals Management Center (AMC) in an August 2010 rating decision; a 70 percent evaluation was assigned, effective from January 6, 2009.  As such, "staged" ratings have been created.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In passing, the Board notes that the effective date of this increase was assigned by the AMC in the August 2010 rating decision rather than by the Board, and the Veteran has not expressed disagreement with the effective date of the increase as assigned by the AMC.  As the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remains in appellate status for the entirety of the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

Thereafter, the Veteran appealed specific portions of the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court vacated the portions of the Board's June 2010 decision which denied entitlement to an evaluation in excess of 70 percent for service-connected schizophrenia and denied his claim to establish service connection for PTSD and remanded the case to the Board for development consistent with the parties' January 2011 Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the case in December 2011 for further development consistent with the Court-adopted JMR.  Also, in the December 2011 Remand, the Veteran's initial claim to establish service connection for PTSD was expanded to include all diagnosed psychiatric disorders of record other than schizophrenia pursuant to the United States Court of Appeals for Veterans Claims' (the Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In a July 2012 rating decision, the AMC increased the Veteran's evaluation for his service-connected schizophrenia from 70 percent to 100 percent, effective from December 30, 2011.  As such, the evaluation for the Veteran's service-connected schizophrenia has been staged further.  See Hart, supra.  

The Veteran's claims have been returned to the Board and, in light of above, the Board has recharacterized the Veteran's claims as stated on the title page.  

In the June 2010 decision, the Board noted that, in Rice v. Shinseki, the Court held that a claim for a total evaluation based on unemployability due to service-connected disabilities (TDIU) cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The Board noted that the Veteran's TDIU claim was denied in the currently appealed rating decision issued in June 2005; however, the Veteran did not initiate an appeal with respect to the denial of this claim.  He and his wife testified credibly in January 2009 that the Veteran was not employable by reason of his service-connected schizophrenia.  In light of Rice, and because it appears that the Veteran had been advised of what is required to substantiate a TDIU claim, the claim was remanded for further development and adjudication.

In July 2010 and September 2010, the AMC sent the Veteran letters which notified him that his TDIU claim was being developed; however, the claim remains unadjudicated by the AMC or RO.  In light of above, the claim is still in Remand status and is not before the Board at this time.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is necessary so that VA may fulfill its duty to assist the Veteran in the development of his claims.  

The most recent VA treatment reports associated with the record are dated in January 2009.  However, the report of the October 2010 VA examination reflects that the Veteran received VA psychiatric treatment in August 2009 and August 2010, and the examiner reported that he reviewed these records.  The Board notes that these identified records of VA psychiatric treatment are pertinent to all of the Veteran's claims and are in VA's constructive possession; however, they have not been associated with the record.  Accordingly, a remand is necessary so that all records of VA treatment dated from January 12, 2009, to the present may be associated with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  

Further, as noted by the Board in the December 2011 remand, service connection has been established for schizophrenia, and the Veteran's claim to establish service connection for a psychiatric disorder other than schizophrenia, to include PTSD, depressive disorder, NOS, and/or a personality disorder, is on appeal.  Indeed, the record reflects diagnoses of schizophrenia as well as depressive disorder, NOS, and a personality disorder.  

The United States Court of Appeals for Veterans' Claims (the Court) that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curium), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  To this end, the December 2011 VA examiner stated that the Veteran's service-connected schizophrenia "accounts for the majority of his symptoms and functional impairments."  The Board concludes that this statement does not adequately differentiate between the symptomatology associated with the Veteran's service-connected schizophrenia from that associated with his nonservice-connected psychiatric disorders.  Further clarification regarding this matter is necessary on remand.  

Also, the Board concludes that the October 2010 VA examination, which addresses the Veteran's service connection claim, is inadequate.  Specifically, the October 2010 VA examiner identified diagnoses of schizophrenia and depressive disorder, NOS, on Axis I, as well as antisocial personality traits on Axis II.  However, while the examiner provided a VA nexus opinion concerning the Veteran's depressive disorder, NOS, such was not offered regarding the Axis II diagnosis of antisocial personality traits.  Generally, personality disorders and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect, such as a personality disorder, during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990);Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Accordingly, upon remand, the VA examiner must specifically state whether any diagnosed psychiatric disorder other than schizophrenia is the result of an aggravated or superimposed congenital personality disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding records of VA treatment dated from January 12, 2009, to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist.  The complete record, to include a copy of this Remand, must be made available to and reviewed by the examiner.  Thereafter, the examiner must address the following:  

a.  Identify all psychiatric disorders present on Axes I and II.  

b.  For all psychiatric disorders identified an Axis I other than schizophrenia, provide an opinion concerning whether each disorder is at least as likely as not related to the Veteran's service.  

c.  For all psychiatric disorders identified an Axis I other than schizophrenia, provide an opinion concerning whether each disorder is at least as likely as not a superimposed upon and/or aggravated congenital personality disorder.  

d.  For all psychiatric disorders identified an Axis II, provide an opinion concerning whether each disorder was aggravated by any incident of the Veteran's service.  

e.  If no psychiatric disorders are identified on Axis II, the examiner must reconcile these findings with the evidence of record which identifies diagnoses of antisocial personality traits and personality disorder, NOS, including the October 2006 private psychiatric examination as well as the October 2010 and December 2011 VA examination reports.  

f.  Thereafter, the examiner must provide accurate and fully descriptive assessments of the frequency, manifestations and severity of the psychiatric symptomatology attributable to the Veteran's service-connected schizophrenia.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected schizophrenia, without regard to any non service-connected psychiatric disorders which may be diagnosed.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected schizophrenia without regard to any non service-connected psychiatric disorders which are diagnosed.  

If it is not possible to make the above distinctions, the VA examiner should state so and indicate the reasons why such distinctions could not be made. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions must be provided.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


